DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 19, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 6, 12, 19, and 25, the claims recite “a second number of slots in the second set of synchronization signal blocks,” but the claim limitation “the second set of synchronization signal blocks” lacks antecedent basis. Claims 5, 11, 18, and 24 from which claims 6, 12, 19, and 25 respectively depend instead recite “a second set of non-synchronization signal block slots.” It is therefore unclear whether “a second number of slots in the second set of synchronization signal blocks” is intended to refer to “a second set of non-synchronization signal blocks” or if “a second number of slots in the second set of synchronization signal blocks” is instead intended to refer to some other second number of slots belonging to some unclaimed second set of synchronization signal blocks. Claims 6, 12, 19, and 25 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claim limitation “a second number of slots in the second set of synchronization signal blocks” as potentially referring to the previously recited “a second set of non-synchronization signal block slots.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2022/0232493, Harada hereinafter) in view of LG ELECTRONICS: “Discussion on SS Burst Set Composition,” 3GPP Draft, 3GPP TSG RAN WG1 Meeting NR#2, R1-1710259, Discussion on SS Burst Set Composition Final, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921, Sophia-Antipolis Cedex; France, Vol. RAN WG1, No. Qingdao, P.R. China, 20170627 – 20170630, 26 June 2017 (2017-06-26), XP051299476 (provided by Applicant, LG hereinafter).	Regarding claims 1 and 14, Harada teaches a method and an apparatus for wireless communication at a user equipment (UE) (User terminal (or UE); Harada; Figs. 12 and 14; [0125]-[0126], [0164], [0238]), comprising: 	a processor (The user terminal may be comprised of a processor; Harada; Figs. 12 and 14; [0190]), 	memory coupled with the processor (The user terminal may be comprised of a memory coupled with the processor; Harada; Figs. 12 and 14; [0190], [0194]-[0196]); and 	instructions stored in the memory and executable by the processor to cause the apparatus (The memory may store instructions executable by the processor; Harada; Figs. 12 and 14; [0190], [0194]-[0197]) to: 		identify, based at least in part on a sub-carrier spacing configuration and a frequency band of a base station, a synchronization signal block configuration used to communicate one or more synchronization signal blocks (SSB transmission candidate positions may be defined based on a subcarrier spacing (SCS) and a frequency band. Such transmission on a frequency band using an SCS may also be seen for instance in Figs. 4-5 and 7-10. The user terminal may thus be broadly reasonably interpreted as identifying, based at least in part on a sub-carrier spacing configuration and a frequency band of a base station, a synchronization signal block configuration used to communicate one or more synchronization signal blocks; Harada; Figs. 4-5 and 7-10; [0031], [0039], [0044]-[0045], [0051]-[0052], [0205]), wherein the synchronization signal block configuration defines one or more beam switching gaps (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, gaps may exist between SSB transmissions within a slot. At least paragraph [0075] characterizes such gaps between SSBs as allowing for beam switching delays to be covered. Therefore, such gaps may be broadly reasonably interpreted as beam switching gaps; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075] (The Examiner would like to note that only the paragraphs pertaining to Fig. 7 have been cited to avoid confusion resulting from citing significant portions of the Harada reference. Please see also the paragraphs describing Figs. 4-5 and 8-10 for additional discussion of such SSB configurations that each also teach the claimed synchronization signal block configuration)); 		monitor a set of resources in the frequency band according to the synchronization signal block configuration (The user terminal may receive SSB burst sets such as those depicted in at least Figs. 4-5 and 7-10 and may thus be broadly reasonably interpreted as monitoring a set of resources in the frequency band according to the synchronization signal block configuration; Harada; Figs. 4-5 and 7-10; [0031], [0041], [0071]-[0075]); 		receive the one or more synchronization signal blocks based at least in part on the monitoring (The user terminal may receive SSB burst sets such as those depicted in at least Figs. 4-5 and 7-10 and may thus be broadly reasonably interpreted as receiving the one or more synchronization signal blocks based at least in part on the monitoring; Harada; Figs. 4-5 and 7-10; [0031], [0041], [0071]-[0075]); and 		establish or modifying a connection with the base station based at least in part on the received one or more synchronization signal blocks (In NR, the SS block (SSB) may be used for synchronization, cell detection, timing detection of a frame and/or a slot, and the like. Meanwhile, the UE can perform rate matching, measurement, or the like with high accuracy by recognizing the actually transmitted SSB by the SSB position information in the rate matching, the measurement, or the like. Such reception of an SSB may be broadly reasonably interpreted as establishing or modifying a connection with the base station based at least in part on the received one or more synchronization signal blocks. A user terminal receiving and processing such SSBs from a base station may thus be broadly reasonably interpreted as establishing or modifying a connection with the base station based at least in part on the received one or more synchronization signal blocks; Harada; Figs. 4-5 and 7-10; [0031], [0037], [0042], [0071]-[0075]).	However, although Harada discusses some transmission of control information (The base station may notify the UE of information (also referred to as SSB position information, intra-burst SSB position information, and the like) indicating an SSB (actually transmitted SSB, actual transmission SSB) to be actually transmitted; Harada; [0041]), Harada does not specifically disclose the synchronization signal block configuration defines a placement of control symbols within a slot.	LG teaches the synchronization signal block configuration defines a placement of control symbols within a slot (As can be seen for instance in Section 1, at least [1 or 2] symbol are preserved for DL control at the beginning of the slot of 14 symbols. Section 2 and Fig. 1 also show that the DL control channel(s) is located in the first OFDM symbol(s) in a slot and/or mini slot. The synchronization signal block configuration may thus be broadly reasonably interpreted as defining a placement of control symbols within a slot; LG; Fig. 1; Sections 1-2).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in LG regarding SSB transmission with the teachings as in Harada regarding SSB transmission. The motivation for doing so would have been to increase performance by operating according to 3GPP agreements for SSB transmission and also to ensure that SS block transmission does not collide with DL/UL control information (LG; Fig. 1; Sections 1-2).	Regarding claims 2 and 15, Harada and LG teach the limitations of claims 1 and 14 respectively.	Harada further teaches the synchronization signal block configuration defines a slot pattern (The SSB patterns depicted in at least Figs. 4-5 and 7-10 may be broadly reasonably interpreted as a synchronization signal block configuration defines a slot pattern; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]) comprising: 	a first set of synchronization signal blocks spanning a corresponding first set of symbols of the slot (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, SSBs may be transmitted in symbols of a slot. At least one of such SSBs may be broadly reasonably interpreted as a first set of synchronization signal blocks spanning a corresponding first set of symbols of the slot; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]); 	a second set of synchronization signal blocks spanning a corresponding second set of symbols of the slot (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, multiple SSBs may be transmitted in symbols of a slot. At least one of such multiple SSBs may be broadly reasonably interpreted as a second set of synchronization signal blocks spanning a corresponding second set of symbols of the slot; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]); 	a first set of one or more symbols for beam switching between the first set of symbols and the second set of symbols (As can be seen for instance in at least Figs. 7 and 9 and their corresponding descriptions, a symbol gap for beam switching may exist between SSBs (i.e., between the first set of symbols and the second set of symbols). Such a symbol gap between SSBs in a slot may thus be broadly reasonably interpreted as a first set of one or more symbols for beam switching between the first set of symbols and the second set of symbols; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075], [0082]-[0084]); and 	a second symbol for beam switching after the second set of symbols (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, a symbol gap for beam switching may exist after SSBs (i.e., after the second set of symbols). At least Fig. 7 for instance depicts a symbol for beam switching after each set of SSB symbols. Such a symbol gap after SSBs in a slot may thus be broadly reasonably interpreted as a second symbol for beam switching after the second set of symbols; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075], [0082]-[0084]).	Regarding claims 3 and 16, Harada and LG teach the limitations of claims 1 and 14 respectively.	Harada further teaches the synchronization signal block configuration defines a two slot pattern (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, the SSB configuration is depicted using two slots may thus be broadly reasonably interpreted as defining a two slot pattern; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]) comprising: 	a plurality of sets of synchronization signal blocks spanning a corresponding plurality of sets of symbols of two slots (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, a plurality of SSBs are depicted spanning a corresponding plurality of sets of symbols of two slots. Each of such SSBs may be broadly reasonably interpreted as a set of SSBs. Multiple SSBs may also be grouped together and interpreted as a single set (e.g., SSBs #32 and #33 in Fig. 4). Harada may thus be broadly reasonably interpreted as teaching a plurality of sets of synchronization signal blocks spanning a corresponding plurality of sets of symbols of two slots; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]); 	a corresponding plurality of sets of one or more symbols for beam switching between each set of symbols of the plurality of sets of symbols of the two slots (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, symbol gaps for beam switching may exist between sets of symbols used for sets of SSBs. Harada may thus be broadly reasonably interpreted as teaching a corresponding plurality of sets of one or more symbols for beam switching between each set of symbols of the plurality of sets of symbols of the two slots; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]); and 	a symbol for beam switching after a last set of symbols of the plurality of sets of symbols (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, a symbol gap for beam switching may exist after SSBs (i.e., after a last set of symbols of the plurality of sets of symbols). At least Fig. 7 for instance depicts a symbol for beam switching after the SSB symbols. Such a symbol gap after SSBs in the two slots may thus be broadly reasonably interpreted as a symbol for beam switching after a last set of symbols of the plurality of sets of symbols; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075], [0082]-[0084]).	Regarding claims 4 and 17, Harada and LG teach the limitations of claims 1 and 14 respectively.	Harada further teaches the synchronization signal block configuration defines a slot pattern (The SSB patterns depicted in at least Figs. 4-5 and 7-10 may be broadly reasonably interpreted as a synchronization signal block configuration defines a slot pattern; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]) comprising: 	a first set of synchronization signal blocks spanning a corresponding first set of symbols of the slot (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, SSBs may be transmitted in symbols of a slot. At least one of such SSBs may be broadly reasonably interpreted as a first set of synchronization signal blocks spanning a corresponding first set of symbols of the slot; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]); 	a first set of one or more symbols for beam switching before the first set of symbols (As can be seen for instance in at least Figs. 4-5 and their corresponding descriptions, a symbol gap for beam switching may exist before transmission of SSB symbols. The Examiner would also like to note that the patterns depicted in Figs. 7-10 may also be broadly reasonably interpreted as repeating, and thus symbol gaps for beam switching at the end of the pattern may also be broadly reasonably interpreted as a first set of one or more symbols for beam switching that occurs before a next first set of symbols. Harada may thus be broadly reasonably interpreted as teaching a first set of one or more symbols for beam switching before the first set of symbols; Harada; Figs. 3A-5 and 7-10; [0032], [0046]-[0047], [0071]-[0075]); and 	a second symbol for beam switching after the second set of symbols (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, a symbol gap for beam switching may exist after SSBs (i.e., after the second set of symbols). At least Fig. 7 for instance depicts a symbol for beam switching after each set of SSB symbols. Such a symbol gap after SSBs in a slot may thus be broadly reasonably interpreted as a second symbol for beam switching after the second set of symbols; Harada; Figs. 3A-5 and 7-10; [0032], [0046]-[0047], [0071]-[0075], [0082]-[0084]).	Regarding claims 5 and 18, Harada and LG teach the limitations of claims 1 and 14 respectively.	Harada further teaches the synchronization signal block configuration defines a synchronization signal block pattern over a synchronization signal block burst period comprising a first set of synchronization signal block slots followed by a second set of non-synchronization signal block slots (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, the SSB configuration is defined as transmitting the SSB burst in the first half frame of the SSB transmission periodicity (i.e., an SSB burst period comprising a first set of synchronization signal block slots) followed by slots that are not used for SSB burst transmission (i.e., a second set of non-synchronization signal block slots). Harada may thus be broadly reasonably interpreted as teaching the synchronization signal block configuration defines a synchronization signal block pattern over a synchronization signal block burst period comprising a first set of synchronization signal block slots followed by a second set of non-synchronization signal block slots; Harada; Figs. 3A-5 and 7-10; [0032], [0046]-[0047], [0071]-[0075], [0082]-[0084]), wherein the first set of synchronization signal block slots and the second set of non-synchronization signal block slots are repeated over the synchronization signal block burst period (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, the first set of synchronization signal block slots and the second set of non-synchronization signal block slots are repeated every SSB transmission periodicity. The period over which such repeated slot transmission is depicted may also be broadly reasonably interpreted as a synchronization signal block burst period. Harada may thus be broadly reasonably interpreted as teaching the first set of synchronization signal block slots and the second set of non-synchronization signal block slots are repeated over the synchronization signal block burst period; Harada; Figs. 3A-5 and 7-10; [0032], [0046]-[0047], [0071]-[0075], [0082]-[0084]).	Regarding claims 6 and 19, Harada and LG teach the limitations of claims 5 and 18 respectively.	Harada further teaches a first number of slots in the first set of synchronization signal blocks is less than a second number of slots in the second set of synchronization signal blocks (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, SSB burst transmission (i.e., a number of first slots in the first set of synchronization signal blocks) is performed for instance over a half frame worth of slots whereas non-synchronization signal block transmission is performed over a frame and a half worth of slots. The number of slots used for SSB transmission may thus be broadly reasonably interpreted as being less than the number of slots used for non-SSB transmission. Harada may thus be broadly reasonably interpreted as a first number of slots in the first set of synchronization signal blocks is less than a second number of slots in the second set of synchronization signal blocks; Harada; Figs. 3A-5 and 7-10; [0032], [0046]-[0047], [0071]-[0075], [0082]-[0084]).	Regarding claims 7 and 20, Harada teaches a method and an apparatus for wireless communication at a base station (Base station; Harada; Figs. 12-13; [0125]-[0126], [0146]), comprising: 	a processor (The user terminal may be comprised of a processor; Harada; Figs. 12-13; [0190]), 	memory coupled with the processor (The user terminal may be comprised of a memory coupled with the processor; Harada; Figs. 12-13; [0190], [0194]-[0196]); and 	instructions stored in the memory and executable by the processor to cause the apparatus (The memory may store instructions executable by the processor; Harada; Figs. 12-13; [0190], [0194]-[0197]) to:		identify, based at least in part on a sub-carrier spacing configuration and a frequency band of the base station, a synchronization signal block configuration used to communicate one or more synchronization signal blocks (SSB transmission candidate positions may be defined based on a subcarrier spacing (SCS) and a frequency band. Such transmission on a frequency band using an SCS may also be seen for instance in Figs. 4-5 and 7-10. The BS may thus be broadly reasonably interpreted as identifying, based at least in part on a sub-carrier spacing configuration and a frequency band of a base station, a synchronization signal block configuration used to communicate one or more synchronization signal blocks; Harada; Figs. 4-5 and 7-10; [0039], [0044]-[0045], [0051]-[0052], [0205]), wherein the synchronization signal block configuration defines one or more beam switching gaps (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, gaps may exist between SSB transmissions within a slot. At least paragraph [0075] characterizes such gaps between SSBs as allowing for beam switching delays to be covered. Therefore, such gaps may be broadly reasonably interpreted as beam switching gaps; Harada; Figs. 4-5 and 7-10; [0071]-[0075] (see also the paragraphs describing Figs. 4-5 and 8-10 for additional discussion of such gaps, which are not being cited by the Examiner to avoid adding potential confusion by citing significant portions of the Harada reference)); 		transmit the one or more synchronization signal blocks based at least in part on the synchronization signal block configuration (The base station may transmit SSB burst sets such as those depicted in at least Figs. 4-5 and 7-10 and may thus be broadly reasonably interpreted as transmitting the one or more synchronization signal blocks based at least in part on the monitoring; Harada; Figs. 4-5 and 7-10; [0031], [0041], [0071]-[0075]); and 		establish or modifying a connection with one or more user equipment (UE) based at least in part on the one or more synchronization signal blocks (In NR, the SS block (SSB) may be used for synchronization, cell detection, timing detection of a frame and/or a slot, and the like. Meanwhile, the UE can perform rate matching, measurement, or the like with high accuracy by recognizing the actually transmitted SSB by the SSB position information in the rate matching, the measurement, or the like. Such transmission of an SSB may be broadly reasonably interpreted as establishing or modifying a connection with one or more UEs based at least in part on the received one or more synchronization signal blocks. A base station transmitting such SSBs from a base station may thus be broadly reasonably interpreted as establishing or modifying a connection with the base station based at least in part on the received one or more synchronization signal blocks; Harada; Figs. 4-5 and 7-10; [0031], [0037], [0042], [0071]-[0075]).	However, although Harada discusses some transmission of control information (The base station may notify the UE of information (also referred to as SSB position information, intra-burst SSB position information, and the like) indicating an SSB (actually transmitted SSB, actual transmission SSB) to be actually transmitted; Harada; [0041]), Harada does not specifically disclose the synchronization signal block configuration defines a placement of control symbols within a slot.	LG teaches the synchronization signal block configuration defines a placement of control symbols within a slot (As can be seen for instance in Section 1, at least [1 or 2] symbol are preserved for DL control at the beginning of the slot of 14 symbols. Section 2 and Fig. 1 also show that the DL control channel(s) is located in the first OFDM symbol(s) in a slot and/or mini slot. The synchronization signal block configuration may thus be broadly reasonably interpreted as defining a placement of control symbols within a slot; LG; Fig. 1; Sections 1-2).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in LG regarding SSB transmission with the teachings as in Harada regarding SSB transmission. The motivation for doing so would have been to increase performance by operating according to 3GPP agreements for SSB transmission and also to ensure that SS block transmission does not collide with DL/UL control information (LG; Fig. 1; Sections 1-2).	Regarding claims 8 and 21, Harada and LG teach the limitations of claims 7 and 20 respectively.	Harada further teaches the synchronization signal block configuration defines a slot pattern (The SSB patterns depicted in at least Figs. 4-5 and 7-10 may be broadly reasonably interpreted as a synchronization signal block configuration defines a slot pattern; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]) comprising: 	a first set of synchronization signal blocks spanning a corresponding first set of symbols of the slot (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, SSBs may be transmitted in symbols of a slot. At least one of such SSBs may be broadly reasonably interpreted as a first set of synchronization signal blocks spanning a corresponding first set of symbols of the slot; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]); 	a second set of synchronization signal blocks spanning a corresponding second set of symbols of the slot (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, multiple SSBs may be transmitted in symbols of a slot. At least one of such multiple SSBs may be broadly reasonably interpreted as a second set of synchronization signal blocks spanning a corresponding second set of symbols of the slot; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]); 	a first set of one or more symbols for beam switching between the first set of symbols and the second set of symbols (As can be seen for instance in at least Figs. 7 and 9 and their corresponding descriptions, a symbol gap for beam switching may exist between SSBs (i.e., between the first set of symbols and the second set of symbols). Such a symbol gap between SSBs in a slot may thus be broadly reasonably interpreted as a first set of one or more symbols for beam switching between the first set of symbols and the second set of symbols; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075], [0082]-[0084]); and 	a second symbol for beam switching after the second set of symbols (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, a symbol gap for beam switching may exist after SSBs (i.e., after the second set of symbols). At least Fig. 7 for instance depicts a symbol for beam switching after each set of SSB symbols. Such a symbol gap after SSBs in a slot may thus be broadly reasonably interpreted as a second symbol for beam switching after the second set of symbols; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075], [0082]-[0084]).	Regarding claims 9 and 22, Harada and LG teach the limitations of claims 7 and 20 respectively.	Harada further teaches the synchronization signal block configuration defines a two slot pattern (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, the SSB configuration is depicted using two slots may thus be broadly reasonably interpreted as defining a two slot pattern; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]) comprising: 	a plurality of sets of synchronization signal blocks spanning a corresponding plurality of sets of symbols of two slots (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, a plurality of SSBs are depicted spanning a corresponding plurality of sets of symbols of two slots. Each of such SSBs may be broadly reasonably interpreted as a set of SSBs. Multiple SSBs may also be grouped together and interpreted as a single set (e.g., SSBs #32 and #33 in Fig. 4). Harada may thus be broadly reasonably interpreted as teaching a plurality of sets of synchronization signal blocks spanning a corresponding plurality of sets of symbols of two slots; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]); 	a corresponding plurality of sets of one or more symbols for beam switching between each set of symbols of the plurality of sets of symbols of the two slots (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, symbol gaps for beam switching may exist between sets of symbols used for sets of SSBs. Harada may thus be broadly reasonably interpreted as teaching a corresponding plurality of sets of one or more symbols for beam switching between each set of symbols of the plurality of sets of symbols of the two slots; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]); and 	a symbol for beam switching after a last set of symbols of the plurality of sets of symbols (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, a symbol gap for beam switching may exist after SSBs (i.e., after a last set of symbols of the plurality of sets of symbols). At least Fig. 7 for instance depicts a symbol for beam switching after the SSB symbols. Such a symbol gap after SSBs in the two slots may thus be broadly reasonably interpreted as a symbol for beam switching after a last set of symbols of the plurality of sets of symbols; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075], [0082]-[0084]).	Regarding claims 10 and 23, Harada and LG teach the limitations of claims 7 and 20 respectively.	Harada further teaches the synchronization signal block configuration defines a slot pattern (The SSB patterns depicted in at least Figs. 4-5 and 7-10 may be broadly reasonably interpreted as a synchronization signal block configuration defines a slot pattern; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]) comprising: 	a first set of synchronization signal blocks spanning a corresponding first set of symbols of the slot (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, SSBs may be transmitted in symbols of a slot. At least one of such SSBs may be broadly reasonably interpreted as a first set of synchronization signal blocks spanning a corresponding first set of symbols of the slot; Harada; Figs. 3A-5 and 7-10; [0032], [0071]-[0075]); 	a first set of one or more symbols for beam switching before the first set of symbols (As can be seen for instance in at least Figs. 4-5 and their corresponding descriptions, a symbol gap for beam switching may exist before transmission of SSB symbols. The Examiner would also like to note that the patterns depicted in Figs. 7-10 may also be broadly reasonably interpreted as repeating, and thus symbol gaps for beam switching at the end of the pattern may also be broadly reasonably interpreted as a first set of one or more symbols for beam switching that occurs before a next first set of symbols. Harada may thus be broadly reasonably interpreted as teaching a first set of one or more symbols for beam switching before the first set of symbols; Harada; Figs. 3A-5 and 7-10; [0032], [0046]-[0047], [0071]-[0075]); and 	a second symbol for beam switching after the second set of symbols (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, a symbol gap for beam switching may exist after SSBs (i.e., after the second set of symbols). At least Fig. 7 for instance depicts a symbol for beam switching after each set of SSB symbols. Such a symbol gap after SSBs in a slot may thus be broadly reasonably interpreted as a second symbol for beam switching after the second set of symbols; Harada; Figs. 3A-5 and 7-10; [0032], [0046]-[0047], [0071]-[0075], [0082]-[0084]).	Regarding claims 11 and 24, Harada and LG teach the limitations of claims 7 and 20 respectively.	Harada further teaches the synchronization signal block configuration defines a synchronization signal block pattern over a synchronization signal block burst period comprising a first set of synchronization signal block slots followed by a second set of non-synchronization signal block slots (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, the SSB configuration is defined as transmitting the SSB burst in the first half frame of the SSB transmission periodicity (i.e., an SSB burst period comprising a first set of synchronization signal block slots) followed by slots that are not used for SSB burst transmission (i.e., a second set of non-synchronization signal block slots). Harada may thus be broadly reasonably interpreted as teaching the synchronization signal block configuration defines a synchronization signal block pattern over a synchronization signal block burst period comprising a first set of synchronization signal block slots followed by a second set of non-synchronization signal block slots; Harada; Figs. 3A-5 and 7-10; [0032], [0046]-[0047], [0071]-[0075], [0082]-[0084]), wherein the first set of synchronization signal block slots and the second set of non-synchronization signal block slots are repeated over the synchronization signal block burst period (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, the first set of synchronization signal block slots and the second set of non-synchronization signal block slots are repeated every SSB transmission periodicity. The period over which such repeated slot transmission is depicted may also be broadly reasonably interpreted as a synchronization signal block burst period. Harada may thus be broadly reasonably interpreted as teaching the first set of synchronization signal block slots and the second set of non-synchronization signal block slots are repeated over the synchronization signal block burst period; Harada; Figs. 3A-5 and 7-10; [0032], [0046]-[0047], [0071]-[0075], [0082]-[0084]).	Regarding claims 12 and 25, Harada and LG teach the limitations of claims 11 and 24 respectively.	Harada further teaches a first number of slots in the first set of synchronization signal blocks is less than a second number of slots in the second set of synchronization signal blocks (As can be seen for instance in at least Figs. 4-5 and 7-10 and their corresponding descriptions, SSB burst transmission (i.e., a number of first slots in the first set of synchronization signal blocks) is performed for instance over a half frame worth of slots whereas non-synchronization signal block transmission is performed over a frame and a half worth of slots. The number of slots used for SSB transmission may thus be broadly reasonably interpreted as being less than the number of slots used for non-SSB transmission. Harada may thus be broadly reasonably interpreted as a first number of slots in the first set of synchronization signal blocks is less than a second number of slots in the second set of synchronization signal blocks; Harada; Figs. 3A-5 and 7-10; [0032], [0046]-[0047], [0071]-[0075], [0082]-[0084]).	Regarding claims 13 and 26, Harada and LG teach the limitations of claims 7 and 20 respectively.	Harada further teaches the instructions are further executable by the processor to cause the apparatus to: 	identify a placement of a set of symbols in which a corresponding set of synchronization signal blocks are transmitted (The base station may transmit SSB burst sets such as those depicted in at least Figs. 4-5 and 7-10 and may thus be broadly reasonably interpreted as transmitting the one or more synchronization signal blocks based at least in part on the monitoring. Such transmission may also be broadly reasonably interpreted as including the identification of a placement of a set of symbols in which a corresponding set of synchronization signal blocks are transmitted; Harada; Figs. 4-5 and 7-10; [0031], [0041], [0071]-[0075]). 	However, although Harada discusses some transmission of control information (The base station may notify the UE of information (also referred to as SSB position information, intra-burst SSB position information, and the like) indicating an SSB (actually transmitted SSB, actual transmission SSB) to be actually transmitted; Harada; [0041]), Harada does not specifically disclose identifying, based at least in part on the placement of the set of symbols, a control information type to be transmitted in one or more control symbols preceding the set of symbols.	LG further teaches identifying, based at least in part on the placement of the set of symbols, a control information type to be transmitted in one or more control symbols preceding the set of symbols (As can be seen for instance in Section 1, symbols may be preserved for DL control at the beginning of the slot of symbols used for SSB transmission. Section 2 and Fig. 1 also show that the DL control channel(s) is located in the first OFDM symbol(s) in a slot and/or mini slot used for SSB transmission. Such control information (i.e., a control information type) to be transmitted prior to SSB transmission may be broadly reasonably interpreted as being identified based at least in part on the placement of the SSB symbols (i.e., the set of symbols). Such control information may also be broadly reasonably interpreted as preceding the set of symbols. LG may thus be broadly reasonably interpreted as teaching identifying, based at least in part on the placement of the set of symbols, a control information type to be transmitted in one or more control symbols preceding the set of symbols; LG; Fig. 1; Sections 1-2).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in LG regarding SSB transmission with the teachings as in Harada regarding SSB transmission. The motivation for doing so would have been to increase performance by operating according to 3GPP agreements for SSB transmission and also to ensure that SS block transmission does not collide with DL/UL control information (LG; Fig. 1; Sections 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474